El Juez Asociado Sr. Wolf,
emitió la opinión del tribunal.
En el presente caso sostiene el apelante que no fué él, sino el denunciante, un policía, quien cometió la agresión y se lia admitido que bubo lucba entre ellos. La corte declaró culpable al acusado y en apelación trata-éste de distinguir este caso de aquellos en que comúnmente existe conflicto de prueba diciendo que las manifestaciones del denunciante son en sí mismas contradictorias. Aún cuando el denunciante se contradiga a sí mismo en algunos extremos, aún así existe un conflicto de prueba que la corte está obligada a decidir. No es cuestión de apreciación de las manifestaciones de un testigo con las de otro sino de extraer la verdad de toda prue-ba contradictoria. Del testimonio de dicho, denunciante re-sulta algo dudoso el hecho de si el apelante fué herido o no por el policía antes de ser éste herido. De toda la prueba, sin embargo, la corte tenía derecho a creer que el apelante, encontrándose ebrio, trató el policía de calmarlo, quizás a la fuerza, y que el apelante realizó el ataque violento al que *29a su vez respondió el policía atacándole también. Esta es solamente una de otras posibles teorías que surgen de la prue-ba, o del conflicto de la misma, que bace caer el caso dentro de la regia común de que no revocaremos una sentencia a menos que estemos convencidos de que haya existido pasión, prejuicio u otra circunstancia análoga por parte del juez sen-tenciador.
La sentencia recurrida debe ser confirmada.

Confirmada la sentencia recurrida,.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados del Toro, Aldrey y Hutchison.